Citation Nr: 1110944	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  08-16 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent for degenerative joint disease of the left ankle, since November 1, 2007, and higher than 20 percent prior to November 1, 2007.  

2.  Entitlement to a disability rating higher than 10 percent for patellofemoral syndrome of the right knee.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to April 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2008 and March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In the January 2008 rating decision, the RO granted a temporary 100 percent disability rating due to surgical or other treatment of the Veteran's right knee disability, and a 10 percent rating thereafter.  In the March 2008 rating decision, the RO denied a rating higher than 20 percent disabling for the Veteran's degenerative joint disease, left ankle and denied a rating higher than 10 percent disabling for the Veteran's patellofemoral syndrome, left, knee.  In an October 2008 rating decision, the RO increased the disability rating assigned for the Veteran's degenerative joint disease, left ankle, to 30 percent.  

In November 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In December 2009, the Board remanded this matter to the RO via the Appeals Management Center (AMC) for additional development.  

The issues of whether ratings in addition to, or higher than, 30 percent for loss of range of extension of the right knee, 10 percent for loss of range of flexion of the right knee, 10 percent for instability of the right knee, and 40 percent for the service-connected left ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Since May 21, 2008, the Veteran's service-connected left ankle disability has resulted in ankylosis with abduction, adduction, inversion, and eversion deformity.  

2.  Since February 10, 2010, the Veteran's service-connected right knee disability has resulted in extension limited to at least 20 degrees.  

3.  Since February 10, 2010, the Veteran's service-connected right knee disability has resulted in at least mild lateral instability.  


CONCLUSIONS OF LAW

1.  The criteria have been met for a 40 percent rating for the Veteran's service-connected left ankle disability for the period from May 21, 2008, forward.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270 (2010).  

2.  The criteria have been met for a separate additional 30 percent rating for the Veteran's service-connected right knee disability for the period from February 10, 2010, forward.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2010).

3.  The criteria have been met for a separate additional 10 percent rating for the Veteran's service-connected right knee disability for the period from February 10, 2010, forward.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 4.59, painful motion is an important factor of disability from arthritis and actually painful joints are entitled to at least the minimum compensable rating for the joint.  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered. DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  In Hart, the U.S. Court of Appeals for Veterans Claims (Veterans Court) explained that the relevant temporal focus for adjudicating this appeal is on the evidence concerning the state of the disability from the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.  VA received the claims that led to this appeal in November 2007, and therefore, the relevant temporal focus is back to November 2006.  

Left ankle claim

Service connection was established for degenerative joint disease of the left ankle in a May 1991 rating decision.  When the Veteran filed his November 2007 claim for an increase a 20 percent rating was in effect.  In an October 2008 rating decision, the RO increased the rating to 30 percent, effective November 1, 2007.  The ratings were assigned by the RO based on arthritis resulting in limitation of motion of the left ankle, under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  It is clear from the October 2008 rating decision that the rating was assigned based on criteria found at Diagnostic Code 5270.  

Arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  When the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, the Veteran should be rated at 10 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups and 20 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

As to limitation of motion of the ankle, moderate limitation is rated 10 percent disabling and marked limitation is rated as 20 percent disabling. 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal range of motion of the ankle is from 0 to 20 degrees of dorsiflexion and from 0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.  

If there is ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with an abduction, adduction, inversion or eversion deformity, a 40 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  If there is ankylosis of the ankle in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion between 0 and 10 degrees a 30 percent rating is assigned.  Id.  If there is ankylosis of the ankle in plantar flexion less than 30 degrees, a 20 percent rating is assigned.  Id.  

In May 2008, the Veteran informed VA that he undergone left ankle surgery on May 21, 2008.  He included information from a VA contracted provider, Minnesota Sports Medicine Orthopaedic Consultants.  This provider stated that the Veteran was status post left ankle arthroscopy - debridement, open subtalar and talonavicular fusions.  

He underwent VA C&P examination in August 2008.  The examiner noted that the Veteran had left foot fusion surgery in May 2008 at a private hospital.  

In a September 2008 writing, the examiner stated that range of motion testing was not possible because the Veteran was still recovering from fusion surgery.  He remarked that the Veteran had nearly no dorsiflexion or plantar flexion and he requested a copy of the May 2008 fusion surgery.  Further evaluation, he remarked, could not be conducted until the Veteran recovered completely from the surgery.  

In October 2008, the Veteran filed a claim for VA compensation for disability of his left foot as secondary to his service-connected left ankle disability.  In a December 2008 rating decision, the RO granted service connection and assigned a 20 percent rating for the Veteran's left foot disability as secondary to his left ankle disability.  The Veteran did not appeal that decision.  This disability is a separate condition and was addressed by the RO as a grant of secondary service connection.  The RO provided the Veteran and his representative with notice of the decision and of his appellate rights and informed him that if he disagreed with the decision he had one year to file an appeal.  He did not express disagreement with the assigned rating or effective date.  Based on these facts, the issue of the rating or effective date assigned for grant of service connection for a left foot disability is not before the Board.  See 38 U.S.C.A. § 7105(c).  

In May 2009, the Veteran underwent another VA C&P examination of his left ankle.  He reported pain and that the left ankle would "give out;" he also reported severe flare-ups of twice per week.   

Physical examination revealed range of motion from 0 to 5 degrees of plantar flexion and he had no dorsiflexion.  

In the Board's December 2009 remand, the Board requested that VA afford the Veteran another VA examination and have the examiner determine if the Veteran's left ankle was akylosed, and if so whether in plantar flexion or dorsiflexion and at what point, in degrees.  

In February 2010, VA afforded the Veteran another C&P examination.  The examiner recounted a history of the Veteran's left ankle disability.  Part of the examination report states that there was no abnormal movement, instability, or deformity.  Range of motion was from 0 to 5 degrees of plantar flexion and 0 to 5 degrees of dorsiflexion.  He had abnormal eversion of the left ankle and no inversion.  As to the question regarding ankylosis, the examiner stated "the veteran has all ROM [range of motion] deformity with respect to the fused left ankle.  Everson (sic), inversion, adduction and adduction is very restricted as well."  

Although the examination report is somewhat confusing in that at one point the examiner indicated that there was no deformity and then stated that he had deformity, the Board finds the latter statements more probative.  This is because the latter statements required the examiner to actually provide a statement rather than select what is appears to be a short response to a standard entry for the examination report.  Moreover, the examiner specifically addressed the Board's question as to whether the Veteran had ankylosis.  

The examiner's finding that he had ankylosis with deformity followed by the listing of eversion, inversion, abduction, and adduction leads the Board to the conclusion that the Veteran's left ankle disability approximates the criteria for a 40 percent rating under Diagnostic Code 5270.  

As the examiner specifically referred to status post fusion surgery in his opinion, the Board finds that the Veteran's ankylosis has existed at least since his May 21, 2008 fusion surgery.  Therefore, the Board finds that a 40 percent rating is warranted from May 21, 2008 forward.  

Right knee claim

Service connection was established for patellofemoral syndrome of the right knee in a May 2005 rating decision and the RO assigned a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5260, for limitation of flexion of his right knee.  This rating was in effect when the Veteran filed his claim for an increased rating in November 2007.  

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

Extension of the knee limited to 5 degrees is assigned a noncompensable rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  A 10 percent rating is warranted for extension limited to 10 degrees, a 20 percent rating is warranted for extension limited to 15 degrees, a 30 percent rating is warranted for extension limited to 20 degrees, a 40 percent rating is warranted for extension limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 45 degrees.  Id.  

Also considered in this decision, is whether a separate rating for instability of the Veteran's right knee is warranted.  Under Diagnostic Code 5257, a 10 percent rating is assigned for slight recurrent subluxation or lateral instability, a 20 percent rating is assigned for moderate recurrent subluxation or lateral instability, and a 30 percent rating is assigned for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

A veteran can receive separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004.  Assigning separate compensable ratings solely based on painful motion under two separate diagnostic codes (i.e., Diagnostic Codes 5260 and 5261) would be in violation of the rule of pyramiding.  See 38 C.F.R. § 4.14.  Limitation of motion and instability of the knee are two, separate disabilities. A veteran can be rated separately under limitation of motion of the knee and instability.  See VAOGCPREC 23-97 (July 1, 1997) (when a claimant has arthritis and is rated under instability of the knee, those two disabilities may be rated separately under 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic Code 5257); see also VAOPGCPREC 9-98 (August 14, 1998).  

On February 10, 2010, the Veteran underwent a VA C&P examination of his right knee.  He reported constant pain in his right knee.  Physical examination revealed abnormal movement described as "leasing to site, especially to the left," and instability.  Active range of motion was listed as 0 to 90 degrees of flexion and negative 20 degrees of extension.  Drawer and Lachman's tests were negative.  He stated that medial collateral ligament testing was difficult to assess because of pain on the medial joint but there was no subluxation as compared to the left knee.  He stated that lateral collateral ligament testing was normal.  

This examination report is evidence favorable to a grant of separate ratings for limitation of extension of the right knee and for instability of the right knee.  The examiner indicated that the Veteran had negative 20 degrees of extension.  Of note is that this is an indication that the Veteran has less than normal extension.  See http://www.vba.va.gov/bln/21/Benefits/exams/disexm34.pdf (providing that extension to less than 0 degrees is to be recorded by use of a negative number).  

Under Diagnostic Code 5261, extension limited to 20 degrees corresponds to a 30 percent rating.  Although the rating assigned in 2005 for limitation of flexion was based on painful motion there is no indication in the record that the limitation of extension to 20 degrees is solely due to pain.  Assigning a separate rating for limitation of extension is therefore not pyramiding the ratings.  

As to instability, the examiner specifically found the Veteran to have abnormal movement and instability of the right knee.  The report is thus favorable to assignment of a separate rating for at least mild lateral instability of the right knee.  Hence, a 10 percent rating is warranted under Diagnostic Code 5257.  

Conclusion

In summary, additional schedular ratings of 10 percent under Diagnostic Code 5257 and 30 percent under Diagnostic Code 5261 are warranted from February 10, 2010, forward and, as the evidence supports these awards, the Board finds it proper to decide this case, to this extent, at this time.  

Similarly, the evidence supports an award of 40 percent for ankylosis of the left ankle from the time of the May 21, 2008 fusion.  As indicated in the Remand section of this document, the previous remand instructions were not complied with to the extent of the RO readjudicating the issues on appeal.  Hence, the Board makes no findings here that are other than favorable to the Veteran.  

Nothing in this decision is to be understood as limiting the appeal or foreclosing higher or additional ratings for any time period subject to the appeal.  

However, review of the amputation rule may be required in reviewing the Veteran's right lower extremity disability as a whole (simply stated, the Veteran may not get more compensation for his right leg problem, including his right ankle and right knee, then would a veteran without a right leg). 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  At this time, it would be premature for the Board to address whether VA has complied with its duties to notify and assist.  

ORDER

A disability rating of 40 percent is granted, for the period from May 21 2008, forward, for ankylosis of the Veteran's right ankle, subject to those provisions governing the payment of monetary benefits.  

A separate disability rating of 30 percent is granted, for the period from February 10, 2010, forward, for limitation of extension of the right knee, subject to those provisions governing the payment of monetary benefits.  

A separate disability rating of 10 percent is granted, for the period from February 10, 2010, forward, for mild instability of the right knee, subject to those provisions governing the payment of monetary benefits.  


REMAND

In the December 2009 remand, the Board provided instructions that the RO/AMC must readjudicate the Veteran's claims on appeal and issue a supplemental statement of the case if any benefit sought was not granted in full.  The Board also provided instructions that VA treatment records must be added to the claims file and that VA must afford the Veteran an examination of his left ankle and right knee.  

The records were added to the file and the examination was conducted.  However, there is no indication that the RO/AMC readjudicated the claims on appeal.  The RO issued a September 2010 rating decision granting a temporary total rating for convalescence necessitated by surgical treatment but there is no supplemental statement of the case indicating that the RO reviewed the evidence added to the claims file since the last supplemental statements of the case were issued in 2009.  

To the extent of the matters decided by the Board today, the instant decision is wholly favorable to the Veteran and the Board did not wish to delay the granting of these claims to extent possible at this time.  However, the Veteran has a right to compliance with all of the instructions in the December 2009 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  Hence, the Board must remand the matter so that the RO/AMC can complete the instructions listed in that remand.  

Additionally, the Veteran apparently underwent surgical treatment of his left ankle in April 2010.  Given this occurrence, VA should afford the Veteran another examination of his left ankle.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA joints examination of his left ankle.  

2.  After consideration of all pertinent evidence following issuance of the supplemental statements of the case in June and July 2009, and after undertaking any indicated additional development, readjudicate the issues on appeal to the extent of ratings higher than or additional to a 40 percent rating for the Veteran's left ankle disability, a 10 percent rating for instability of his right knee, a 10 percent rating for limitation of flexion of his right knee, and a 30 percent rating for limitation of extension of his right knee, for all periods from November 1, 2006, forward.  Then, if any benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


